As filed with the Securities and Exchange Commission on May 5, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ZYNGA INC. (Exact name of Zynga as specified in its charter) Delaware 42-1733483 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 699 Eighth Street San Francisco, CA 94103 (855) 449-9642 (Address of principal executive offices) (Zip code) 2011 Equity Incentive Plan 2011 Employee Stock Purchase Plan (Full title of the plan) Gerard Griffin Zynga Inc. 699 Eighth Street San Francisco, CA 94103 (855) 449-9642 (Name and address of agent for service) (Telephone number, including area code, of agent for service) Copies to: Legal Department Zynga Inc. 699 Eighth Street San Francisco, CA 94103 (855) 449-9642 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act.☐ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Class A common stock, $0.00000625 par value per share 2011 Equity Incentive Plan $ $ $ 2011 Employee Stock Purchase Plan $ $ $ TOTAL: N/A $ $ Pursuant to Rule 416(a) of the Securities Act of 1933, as amended (the “Securities Act”), this registration statement on Form S-8 (this “Registration Statement”) shall also cover any additional shares of the Class A common stock, $0.00000625 par value per share (the “Class A Common Stock”), of Zynga Inc. (“Zynga” or the “Registrant”) that become issuable under the 2011 Equity Incentive Plan, as amended on June 11, 2015 (the “2011 Plan”) and/or 2011 Employee Stock Purchase Plan, as amended on August 15, 2012 (the “2011 ESPP”) by reason of any stock dividend, stock split, recapitalization or other similar transaction that affects the Class A Common Stock. Represents shares of Class A Common Stock that were automatically added to the shares authorized for issuance under the 2011 Plan on January 1, 2017 pursuant to an “evergreen” provision contained in the 2011 Plan. Pursuant to such provision, on January 1st of each year commencing in 2012 and continuing through and including January 1, 2021, the number of shares authorized for issuance under the 2011 Plan is automatically increased by four percent (4%) of the aggregate number of shares of Zynga’s capital stock outstanding on December 31st of the preceding calendar year, or such lesser number of shares that may be determined by Zynga’s Board of Directors. Estimated in accordance with Rule 457(c) and Rule 457(h) solely for the purpose of calculating the registration fee based on a per share price of $2.875, the average of the high and low prices of the Class A Common Stock on April 28, 2017, as reported on the NASDAQ Global Select Market. Represents shares of Class A Common Stock that were automatically added to the shares authorized for issuance under the 2011 ESPP on January 1, 2017 pursuant to an “evergreen” provision contained in the 2011 ESPP. Pursuant to such provision, on January 1st of each year commencing in 2012 and continuing through and including January 1, 2021, the number of shares authorized for issuance under the 2011 ESPP is automatically increased by the lesser of (i) two percent (2%) of the aggregate number of shares of Zynga’s capital stock outstanding on December 31st of the preceding calendar year, (ii) 25,000,000 shares of Class A Common Stock, or (iii) such lesser number of shares that may be determined by Zynga’s Board of Directors. Estimated in accordance with Rule 457(c) and Rule 457(h) solely for the purpose of calculating the registration fee based on 85% of a per share price of $2.875, the average of the high and low prices of the Class A Common Stock on April 28, 2017, as reported on the NASDAQ Global Select Market. Pursuant to the 2011 ESPP, which plan is incorporated by reference herein, the purchase price of the shares of Class A Common Stock to be issued thereunder will be 85% of the lower of the fair market value of the Class A Common Stock on the first trading day of the offering period or on the applicable purchase date. EXPLANATORY NOTE Zynga is filing this Registration Statement for the purpose of registering (i) an additional 35,473,990 shares of Class A Common Stock to be issued pursuant to the 2011 Plan and (ii) an additional 17,736,995 shares of Class A Common Stock to be issued pursuant to the 2011 ESPP. These shares being registered pursuant to this Registration Statement are the same class as other securities for which earlier registration statements relating to the 2011 Plan and the 2011 ESPPwere filed with the Securities and Exchange Commission (the “SEC”) on December 15, 2011 (File No. 333-178529), August 17, 2012 (File No. 333-183406), May 2, 2013 (File No. 333-188282), November 7, 2014 (File No. 333-199959), August 7, 2015 (File No. 333-206185) and May 6, 2016 (File No. 333-211201) (collectively, the “Prior Registration Statements”). In accordance with General Instruction E of Form S-8, the contents of the Prior Registration Statements are incorporated herein by reference and made part of this Registration Statement, except as amended hereby.
